 

 

 

 

 

 

 

 

 

 

AMERICAN FINANCIAL GROUP, INC.



 

 

CHIEF EXECUTIVE OFFICER AND CO-PRESIDENT



2004 ANNUAL BONUS PLAN



 

 

 

 

AMERICAN FINANCIAL GROUP, INC.



Chief Executive Officer and Co-President



2004 ANNUAL BONUS PLAN

 

1.  PURPOSE

The purpose of the Annual Bonus Plan (the "Plan") is to further the
profitability of American Financial Group, Inc. (the "Company") to the benefit
of the shareholders of the Company by providing incentive to the Plan
participants.



2. ADMINISTRATION



Except as otherwise expressly provided herein, the Plan shall be administered by
the Compensation Committee or a successor committee or subcommittee (the
"Committee") of the Board of Directors of the Company (the "Board") composed
solely of two or more "outside directors" as defined pursuant to Section 162(m)
of the Internal Revenue Code. No member of the Committee while serving as such
shall be eligible to be granted a bonus under the Plan. Subject to the
provisions of the Plan (and to the approval of the Board where specified in the
Plan), the Committee shall have exclusive power to determine the conditions
(including performance requirements) to which the payment of the bonuses may be
subject and to certify that performance goals are attained. Subject to the
provisions of the Plan, the Committee shall have the authority to interpret the
Plan and establish, adopt or revise such rules and regulations and to make all
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee's interpretation of the Plan and
all of its actions and decisions with respect to the Plan shall be final,
binding and conclusive on all parties.



3. PLAN TERM AND BONUS YEARS



The term of the Plan is one year, commencing January 1, 2004, which term shall
be renewed from year to year unless and until the Plan shall be terminated or
suspended as provided in Section 9. As used in the Plan the term "Bonus Year"
shall mean a calendar year.



4. PARTICIPATION



Subject to the approval of the Committee, the Chief Executive Officer and each
of the Co-Presidents shall participate in the Plan (the "Participants").



5.  ESTABLISHMENT OF INDIVIDUAL BONUS TARGETS AND PERFORMANCE CRITERIA



The Committee shall approve the individual target amount of bonus (the "Bonus
Target") that may be awarded to each Participant. In no event shall the
establishment of any Participant's Bonus Target give a Participant any right to
be paid all or any part of such amount unless and until a bonus is actually
awarded pursuant to Section 6.



The Committee shall establish the performance criteria, both subjective and
objective, (the "Performance Criteria") that will apply to the determination of
the bonus of the Chief Executive Officer and each of the Co-Presidents for that
Bonus Year and recommend that the Board adopt such action. The Bonus Targets and
Performance Criteria set forth on Schedules I and II have been recommended by
the Committee and approved by the Board.



6. DETERMINATION OF BONUSES AND TIME OF PAYMENT



As soon as practicable after the end of 2004, the Committee shall determine
whether or not the performance criteria of the Chief Executive Officer and each
of the Co-Presidents has been attained and shall determine the amount of the
bonus, if any, to be awarded to each Participant for 2004 according to the terms
of this Plan. Such bonus determinations shall be based on achievement of the
Performance Criteria for 2004.



Once the bonus is so determined for the Chief Executive Officer and each of the
Co-Presidents, it shall be paid one hundred percent in cash.



7. TERMINATION OF EMPLOYMENT



If a Participant's employment with the Company or a subsidiary, as the case may
be, is terminated for any reason other than discharge for cause, he may be
entitled to such bonus, if any, as the Committee, in its sole discretion, may
determine.



In the event of a Participant's discharge for cause from the employ of the
Company or a Subsidiary, as the case may be, he shall not be entitled to any
amount of bonus unless the Committee, in its sole discretion, determines
otherwise.



8. MISCELLANEOUS



A. Government and Other Regulations. The obligation of the Company to make
payment of bonuses shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.



B. Tax Withholding. The Company or a Subsidiary, as appropriate, shall have the
right to deduct from all bonuses paid in cash any federal, state or local taxes
required by law to be withheld with respect to such cash payments.



C. Claim to Bonuses and Employment Rights. Neither this Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the employ of the Company or a Subsidiary.



D. Beneficiaries. Any bonuses awarded under this Plan to a Participant who dies
prior to payment shall be paid to the beneficiary designated by the Participant
on a form filed with the Company. If no such beneficiary has been designated or
survives the Participant, payment shall be made to the Participant's legal
representative. A beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Company.



E. Nontransferability. A person's rights and interests under the Plan may not be
assigned, pledged or transferred except, in the event of a Participant's death,
to his designated beneficiary as provided in the Plan or, in the absence of such
designation, by will or the laws of descent and distribution.



F. Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
(to the extent permitted by the Articles of Incorporation and Code of
Regulations of the Company and applicable law) against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit or proceeding to which
he may be a party or in which they may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him in settlement thereof, with the Company's approval, or paid by him, in
satisfaction of judgment in any such action, suit or proceeding against him. He
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such person may be entitled under the Company's
Articles of Incorporation or Code of Regulations, as a matter of law or
otherwise or of any power that the Company may have to indemnify him or hold him
harmless.



G. Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying or acting in good faith upon any
report made by the independent certified public accountants of the Company or of
its Subsidiaries or upon any other information furnished in connection with the
Plan by any officer or director of the Company or any of its Subsidiaries. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.



H. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries in such proportions as shall be agreed upon by them
from time to time.



I. Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.



J. Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and, in the event of any conflict between any
such title or heading and the text of the Plan, such text shall control.



9. AMENDMENT AND TERMINATION



The Board may at any time terminate the Plan. The Board may at any time, or from
time to time, amend or suspend and, if suspended, reinstate the Plan in whole or
in part. Notwithstanding the foregoing, the Plan shall continue in effect to the
extent necessary to settle all matters relating to the payment of bonuses
awarded prior to any such termination or suspension.



Schedule I

Chief Executive Officer and Co-President

Annual Bonus Plan

for 2004

Participants and

Bonus Targets



             

Total

 

Company

   

Bonus

EPS

Performance

Name

Position

Target

Component

Component

Carl H. Lindner

Chairman of the Board

$990,000

50%

50%

 

& Chief Executive Officer

     

Carl H. Lindner III

Co-President

$990,000

50%

50%

S. Craig Lindner

Co-President

$990,000

50%

50%

         

 

 

 

 

 

 

Schedule II

Chief Executive Officer and Co-President

Annual Bonus Plan

2004 Performance Criteria for Participants



The overall bonus for 2004 for each Participant will be the sum of such
Participant's bonuses for the following two Performance Criteria components:

                                             Weighting of Dollar Amount of Bonus
Target

                                             (Assuming Schedule I indicates
$990,000 Bonus Target)

   

Earnings Per Share ("EPS")    - 50%

$495,000

Company Performance       - 50%

$495,000

 

$990,000

          A.  EPS Component.

Each participant's bonus will range from 0% to 175% of the dollar amount of the
Bonus Target allocated to the EPS Component, based on the following levels of
reported earnings per common share from insurance operations ("Operating EPS"
defined below) achieved by the Company and its consolidated subsidiaries for
2004:



                                                         Percentage of Bonus
Target to be paid

Operating EPS

                                          for EPS Component                 





$2.50 or less                                                        0

$2.85                                                                100%

more than $2.85                            more than 100% up to 175%



Where the Operating EPS is greater than $2.50 and less than $2.85, the bonus
will be determined by straight line interpolation; if it is above $2.85, the
Committee, in its discretion, shall determine any percentage of bonus above
100%.



The Operating EPS to be considered is diluted EPS from the Company's insurance
operations and not including investee results, realized gains and losses in the
investment portfolio and unusual or non-recurring items. Additionally, the
Committee shall have the power and authority, in its discretion, to adjust
reported Operating EPS upward or downward for purposes of the Plan to the extent
the Committee deems equitable.



B. Company Performance Component



Each participant's bonus allocated to the Company Performance Component will
range from $0 up to $866,250 (175% of the dollar amount of the Bonus Target
allocated to the Company Performance Component) and will be determined by the
Compensation Committee, based on the Compensation Committee's subjective rating
of the Company's relative overall performance for 2004. Such rating shall
include a consideration of all factors deemed relevant, including financial,
non-financial and strategic factors.



When determining the Company's performance for 2004, the Committee intends to
take into consideration the factors it believes are relevant to such
performance. For 2004, it may be appropriate to consider factors including, but
not limited to:



Financial measurements such as return on equity, per share price of common stock
relative to prior periods and comparable companies as well as financial markets,
status of credit ratings on outstanding debt and claims paying ability of the
Company's subsidiaries, status of the Company's debt-to-capital ratio, the
combined ratios of the Company's insurance subsidiaries, and investment
portfolio performance including realized gains and losses; and



Other operational, qualitative measurements relating to the development and
implementation of strategic initiatives, responses to unexpected developments,
the development of management personnel, and the impact of any extraordinary
transactions involving or affecting the Company and its subsidiaries.



The Committee intends to review these factors periodically during 2004 with the
CEO and Co-Presidents in connection with the discussion of management's progress
in addressing corporate plans, results, and opportunities in the context of new
economic and business developments.